This is an information, in the name of the Attorney-General, filed for the purpose of recovering from the defendant, as the executor of Stephen J. Pierce, the tax on legacies to collateral kindred, imposed by the Act of 1846, chapter 72. The defendant, in his answer, sets up two objections to the claim, one of which goes to its merits and the other only to the form of the remedy.
1st. The first objection is, that the tax specified in the act referred to, does not attach to the legacy in question, because it is the bequest of a remainder, after a life-estate given to the mother of the testator; or if it do attach to the legacy, it is not to be paid until the property comes into possession upon the death of the tenant for life. The objection, in either form of it, is untenable. The words of the act are sufficiently extensive to embrace such a legacy, and the manner in which the executor is directed to account for and pay over the tax by the fourth section, (242) shows that it is due immediately. The bequest of a remainder in slaves, or the specified articles, will, of course, be of less value *Page 191 
than the whole interest in such slaves or other chattels, but it will have some immediate value, and that can be ascertained in the mode pointed out by the Act of 1848, ch. 81, for assessing the value of slaves and other specific personal estate given by will to collateral kindred.
The second objection is to the form of the suit, the defendant insisting that the bill ought to have been filed in the name of the State, as is expressly required by Laws 1858, Chap. 25, Sec. 80. The answer is, that the 114th section of the latter act excepts from its operation taxes due under the provisions of any former law, and S. v. Brim, 57 N.C. 300, shows that under such law, an information in the name of the Attorney-General is the most approved form of proceeding.
The plaintiff is entitled to a decree for an account, and to have the amount of taxes to which the State is entitled ascertained and paid in the manner prescribed by law.
PER CURIAM.                                      Decree accordingly.
Cited: S. v. Bridgers, 161 N.C. 258.